Exhibit 10.2

 

LOGO [g836655ex10_2logo.jpg]  

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

 

Wells Fargo Securities, LLC

550 S. Tryon Street, 6th Floor

Charlotte, NC 28202

CONFIDENTIAL

December 6, 2014

Hudson Pacific Properties, Inc.

Hudson Pacific Properties, L.P.

11601 Wilshire Blvd., Ste 600

Los Angeles, California 90025-0317

Attention: Mark T. Lammas

 

  Re: Project Redwood Backstop Commitment Letter

    $450.0 Million Senior Unsecured Backstop Facility

Ladies and Gentlemen:

Hudson Pacific Properties, Inc. (the “Parent” or “you”) has advised Wells Fargo
Bank, National Association (“Wells Fargo Bank”) and Wells Fargo Securities, LLC
(“Wells Fargo Securities” and, together with Wells Fargo Bank, the “Commitment
Parties” or “we” or “us”) that Hudson Pacific Properties, L.P., a Maryland
limited partnership (the “Borrower”; together with Parent and the other
Guarantors (as defined in the Backstop Facility Term Sheet), collectively, the
“Loan Parties”)) intends to acquire (the “Acquisition”), either directly or
indirectly through one or more newly formed subsidiaries, a portfolio of real
estate assets known as the “The Redwood Portfolio” (the “Portfolio”) from the
Sellers (as defined on Annex B hereto) pursuant to the Purchase Agreement (as
defined on Annex B hereto).

You have advised us that the total funds needed to (a) fund the purchase price
for the Acquisition, (b) solely in the event that the Existing Credit Agreement
Consent (as defined below) is not obtained prior to the Closing Date (as defined
below), refinance existing indebtedness of the Borrower and its subsidiaries
outstanding under the Existing Credit Agreement (as defined in the Backstop
Facility Term Sheet), (c) pay fees, commissions and expenses in connection with
the Transactions (as defined below) and (d) finance ongoing working capital
requirements and other general corporate purposes, will consist of:

(i) a senior unsecured bridge term loan of up to $1.75 billion to the Borrower
(the “Bridge Facility”) on the terms and conditions set forth in that separate
Commitment Letter, dated as of the date hereof (the “Bridge Facility Commitment
Letter”), among the Parent, the Borrower, Wells Fargo Bank, National
Association, Wells Fargo Securities, LLC, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Goldman Sachs Bank USA;

(ii) solely in the event that the Borrower is unable to obtain consent (the
“Existing Credit Agreement Consent”) from the requisite lenders under the
Amended and Restated Credit Agreement, dated as of September 23, 2014, by and
among the Borrower, the lenders parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and an Issuing Bank, and
the other agents parties thereto (as amended or otherwise



--------------------------------------------------------------------------------

modified from time to time, the “Existing Credit Agreement”), a senior unsecured
backstop facility of up to $450.0 million (the “Backstop Facility”), all as more
fully described in the Summary of Proposed Terms and Conditions attached hereto
as Annex A (the “Backstop Facility Term Sheet”); and

(iii) the issuance by the Parent and the Borrower of a combination of common
equity interests of the Parent and common partnership units of the Borrower
(collectively, the “Equity Consideration”) in an amount such that, after giving
effect to the Transactions, the Sellers will own, directly or indirectly, less
than fifty percent (50%) of the aggregate equity interest in the Parent and its
subsidiaries, all on the terms and conditions set forth in the Purchase
Agreement.

As used herein, the term “Transactions” means, collectively, the Acquisition,
the borrowing under the Backstop Facility on the Closing Date, the entry into
the Bridge Facility and the borrowings thereunder on the Closing Date, the
issuance of the Equity Consideration, and the payment of fees, commissions and
expenses in connection with each of the foregoing. This letter, including the
Backstop Facility Term Sheet and the Conditions Annex attached hereto as Annex B
(the “Conditions Annex”), is hereinafter referred to as the “Backstop Facility
Commitment Letter”. The date on which the Backstop Facility is closed is
referred to as the “Closing Date”. Except as the context otherwise requires,
references to the “Parent and its subsidiaries” or the “Borrower and its
subsidiaries” will include the Portfolio after giving effect to the Acquisition.

1. Commitment. Upon the terms and subject solely to the conditions set forth in
the Conditions Annex, Wells Fargo Bank, acting alone or through or with
affiliates selected by it, is pleased to advise you of its commitment to provide
to the Borrower one hundred percent (100%) of the principal amount of the
Facility (the “Commitment”).

2. Titles and Roles. Wells Fargo Securities, acting alone or through or with
affiliates selected by it, will act as the sole bookrunner and sole lead
arranger (in such capacities, the “Lead Arranger”) in arranging and syndicating
the Backstop Facility. Wells Fargo Bank (or an affiliate selected by it) will
act as the sole administrative agent (in such capacity, the “Administrative
Agent”) for the Backstop Facility. No additional agents, co-agents, arrangers or
bookrunners will be appointed, no other titles will be awarded and no other
compensation will be paid (other than compensation expressly contemplated by
this Backstop Facility Commitment Letter and the fee letter dated as of the date
hereof, among the Commitment Parties and you (the “Backstop Facility Fee
Letter”) unless you and we shall agree in writing; provided that the Lead
Arranger shall have the right, in consultation with you, to award titles to
other co-agents, arrangers or bookrunners who are Lenders (as defined below)
that provide (or whose affiliates provide) commitments in respect of the
Backstop Facility. It being further agreed that (x) each of the parties hereto
shall execute a revised version of this Backstop Facility Commitment Letter or
an amendment or joinder hereto in customary form to reflect the commitment or
commitments of any such institution (or its affiliate), (y) no other agent,
co-agent, arranger or bookrunner (other than the Lead Arranger) will have rights
in respect of the management of the syndication of the Backstop Facility and
(z) Wells Fargo Securities will have the “left” and “highest” placement in any
and all marketing materials or other documentation used in connection with the
Backstop Facility and shall hold the leading role and responsibilities
conventionally associated with such placement, including maintaining sole
physical books for the Backstop Facility.

3. Conditions to Commitment. The Commitment and undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction of the conditions
precedent set forth in the Conditions Annex.

 

PAGE 2



--------------------------------------------------------------------------------

Notwithstanding anything in this Backstop Facility Commitment Letter, the
Backstop Facility Fee Letter or the Loan Documents (as defined in the Backstop
Facility Term Sheet) or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (a) the only
representations relating to the Portfolio, the Parent, the Borrower and their
respective subsidiaries and their respective businesses, the accuracy of which
shall be a condition to the availability of the Backstop Facility on the Closing
Date, shall be (i) such of the representations made in the Purchase Agreement by
the Sellers or their subsidiaries or affiliates or with respect to the
Portfolio, in the case of such representations to the extent they are material
to the interests of the Lenders referred to below, but only to the extent that
you or your affiliates, have the right to terminate your obligations under the
Purchase Agreement or otherwise decline to close the Acquisition as a result of
a breach of any such representations or any such representations not being
accurate (those representations specified in clause (i), the “Specified Purchase
Agreement Representations”) and (ii) the Specified Representations (defined
below) and (b) the terms of the Loan Documents shall be in a form such that they
do not impair the availability of the Backstop Facility on the Closing Date if
the conditions set forth in or referred to in the Conditions Annex are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Backstop Facility Term Sheet (as
incorporated therein by reference to the Existing Credit Agreement (as defined
in the Backstop Facility Term Sheet)) relating to corporate existence of the
Loan Parties and good standing of the Loan Parties in their respective
jurisdictions of organization; power and authority, due authorization, execution
and delivery and enforceability, in each case, relating to the Loan Parties
entering into and performance of the Loan Documents; no conflicts with or
consents under the Loan Parties’ organizational documents; solvency as of the
Closing Date (after giving effect to the Transactions) of the Borrower and its
subsidiaries on a consolidated basis (in the manner consistent with Annex C
hereto); use of proceeds; Federal Reserve margin regulations; the Investment
Company Act; the PATRIOT Act; OFAC; FCPA. This paragraph, and the provisions
herein, shall be referred to as the “Limited Conditionality Provision”.

Each of the parties hereto agrees that this Backstop Facility Commitment Letter
is a binding and enforceable agreement with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Loan
Documents by the parties hereto in a manner consistent with this Backstop
Facility Commitment Letter, it being understood and agreed that the commitments
provided hereunder and the funding of the Backstop Facility on the Closing Date
are subject solely to the conditions precedent set forth in the Conditions
Annex, subject in each case to the Limited Conditionality Provision. The parties
hereto agree to use good faith efforts to negotiate and finalize the Loan
Documents reasonably in advance of the anticipated Closing Date.

4. Syndication.

(a) The Lead Arranger reserves the right, both prior to and after the Closing
Date, to secure commitments for the Backstop Facility from a syndicate of banks,
financial institutions and other entities in consultation with you (such banks,
financial institutions and other entities committing to the Backstop Facility,
including Wells Fargo Bank, the “Lenders”) upon the terms and subject to the
conditions set forth in this Backstop Facility Commitment Letter. To assist us
in our syndication efforts, until the earliest of (x) the termination of the
syndication of the Backstop Facility as determined by the Lead Arranger, and
(y) 60 days after the Closing Date, you agree that you will, and will cause your
representatives and advisors to, (i) provide promptly (and use commercially
reasonable efforts to cause the Sellers (subject to the terms of the Purchase
Agreement) to provide) to the Commitment Parties and the other Lenders upon
request all information in our possession or control reasonably deemed necessary
by the Lead Arranger to assist the Lead Arranger and each Lender in their
evaluation of the Transactions and to complete the syndication, (ii) make your
senior management available to prospective Lenders on reasonable prior notice,
for a reasonable number of meetings and at reasonable times and places,
(iii) host, with the Lead Arranger, one or more meetings and/or calls with
prospective Lenders at mutually agreed

 

PAGE 3



--------------------------------------------------------------------------------

times and locations, (iv) assist, and cause your affiliates and advisors to
assist, the Lead Arranger in the preparation of one or more confidential
information memoranda and other marketing materials in form and substance
reasonably satisfactory to the Lead Arranger to be used in connection with the
syndication, (v) use commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arranger benefit materially from the existing
lending relationships of the Parent, the Borrower and their respective
subsidiaries, and (vi) your ensuring that there will be no competing issues,
offerings, placements, arrangements or syndications of debt securities or
commercial bank or other credit facilities by or on behalf of you or your
subsidiaries, being offered, placed or arranged (other than the Bridge Facility,
the Backstop Facility, any refinancing or upsizing of the Existing Credit
Agreement or any other financing that is part of, or in lieu of, the financing
contemplated for the Transactions) without the written consent of the Lead
Arranger.

(b) The Lead Arranger and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Backstop Facility (in consultation
with you), including decisions as to the selection and number of potential
Lenders to be approached, when they will be approached, whose commitments will
be accepted, any titles offered to the Lenders and the final allocations of the
commitments and any related fees among the Lenders, and the Lead Arranger will
exclusively perform all functions and exercise all authority as is customarily
performed and exercised in such capacities. The Lead Arranger will have sole
discretion with respect to the allocation and distribution of fees among the
Lenders. Notwithstanding the Lead Arranger’s right to syndicate the Backstop
Facility and receive commitments with respect thereto, except as provided in the
next succeeding sentence or otherwise agreed to by you, (i) Wells Fargo Bank
shall not be relieved or released from its obligations hereunder (including its
obligation to fund the Backstop Facility on the Closing Date) in connection with
any syndication, assignment or participation in the Backstop Facility, including
its Commitment, until the funding under the Backstop Facility on the Closing
Date has occurred, (ii) no assignment by Wells Fargo Bank shall become effective
with respect to all or any portion of the Commitment until the funding of the
Backstop Facility and (iii) unless you and we agree in writing, Wells Fargo Bank
will retain exclusive control over all rights and obligations with respect to
its Commitment in respect of the Backstop Facility, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred. Without limiting your obligations to assist with
the syndication efforts as set forth herein, (a) it is understood that the
Commitment hereunder is not conditioned upon your compliance with the foregoing
or the syndication of, or receipt of commitments in respect of, the Backstop
Facility and in no event shall the successful completion of the syndication of
the Backstop Facility constitute a condition to the availability of the Backstop
Facility on the Closing Date and (b) we agree that prior to the Closing Date and
the funding of the Backstop Facility, we will not be released from our
commitment hereunder in connection with any such syndication or assignment to
any Lender unless (A) such assignment is made to a Lender that is reasonably
acceptable to you (it being understood that each of the Lenders identified in
writing by us to you as of the date hereof are acceptable to you) (each such
Lender, an “Approved Lender”) and such Approved Lender has entered into an
amendment or joinder with respect to this Backstop Facility Commitment Letter
committing to provide a portion of the Backstop Facility (in which case our
Commitment hereunder shall be reduced ratably at such time by an amount equal to
the portion of the Commitment assumed by such Lender) or (B) such Lender shall
have entered into the applicable Loan Documents and funded the portion of the
Backstop Facility required to be funded by it on the Closing Date.

5. Information.

(a) You represent, warrant and covenant that (i) all written information and
written data (other than the Projections, as defined below, other
forward-looking information and information of a general economic or general
industry nature) concerning the Portfolio, the Parent, the Borrower and their
respective subsidiaries and the Transactions that has been or will be made
available to the Commitment

 

PAGE 4



--------------------------------------------------------------------------------

Parties or the Lenders by you or any of your representatives, subsidiaries or
affiliates (or on your or their behalf) (the “Information”), when taken as a
whole, (x) is, and in the case of Information made available after the date
hereof, will be, complete and correct in all material respects and (y) does not,
and in the case of Information made available after the date hereof, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not materially misleading and (ii) all
financial projections concerning the Portfolio, the Parent, the Borrower and
their respective subsidiaries, taking into account the consummation of the
Transactions, that have been or will be made available to the Commitment Parties
or the Lenders by you, or any of your representatives, subsidiaries or
affiliates (or on your or their behalf) (the “Projections”) have been and will
be prepared in good faith based upon assumptions believed by you to be
reasonable at the time made available to the Commitment Parties, it being
understood that such Projections are not to be viewed as facts and that actual
results may vary materially from the Projections, and no assurances can be given
that the projected results will be realized. You agree that if, at any time, you
become aware that any of the representations and warranties contained in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement the Information and the
Projections so that such representations are correct in all material respects
under those circumstances. Solely as they relate to matters with respect to the
Portfolio the foregoing representations, as to periods prior to the Closing
Date, are made to your knowledge. We will be entitled to use and rely upon,
without responsibility to verify independently, the Information and the
Projections. You acknowledge that we may share with any of our affiliates (it
being understood that such affiliates will be subject to the confidentiality
agreements between you and us), and such affiliates may share with the
Commitment Parties, any information related to you, the Sellers, or any of your
or their subsidiaries or affiliates (including, without limitation, in each
case, information relating to creditworthiness), the Portfolio and the
transactions contemplated hereby.

(b) You acknowledge that (i) the Commitment Parties will make available, on your
behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the potential Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Parent, the Borrower, the Sellers
or their subsidiaries or affiliates or any of their respective securities, and
who may be engaged in investment and other market-related activities with
respect to such entities’ securities (such Lenders, “Public Lenders”). At the
request of the Lead Arranger, (A) you will assist, and cause your affiliates,
advisors to assist, the Lead Arranger in the preparation of Informational
Materials to be used in connection with the syndication of the Backstop Facility
to Public Lenders, which will not contain MNPI (the “Public Informational
Materials”), and (B) you will identify and conspicuously mark any Public
Informational Materials “PUBLIC”. Notwithstanding the foregoing, you agree that
the Commitment Parties may distribute the following documents to all prospective
Lenders (including the Public Lenders) on your behalf, unless you advise the
Commitment Parties in writing (including by email) within a reasonable time
prior to their intended distributions that such material should not be
distributed to Public Lenders: (w) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(x) notifications of changes in the terms of the Backstop Facility,
(y) financial information regarding the Parent and its subsidiaries (other than
the Projections) and (z) other materials intended for prospective Lenders after
the initial distribution of the Informational Materials, including drafts and
final versions of the Backstop Facility Term Sheet and the Loan Documents. If
you advise us in writing (including by email) that any of the foregoing items
(other than the Loan Documents) should not be distributed to Public Lenders,
then the Commitment Parties will not distribute such materials to Public Lenders
without further discussions with you. Before distribution of any

 

PAGE 5



--------------------------------------------------------------------------------

Informational Materials to prospective Lenders, you shall provide us with a
customary letter authorizing the dissemination of the Informational Materials
and confirming the accuracy and completeness in all material respects of the
information contained therein and, in the case of Public Informational
Materials, confirming the absence of MNPI therefrom.

6. Indemnification. You agree to indemnify and hold harmless the Commitment
Parties their respective affiliates, directors, officers, employees, partners,
representatives, advisors and agents and each of their respective heirs,
successors and assigns (each, an “Indemnified Party”) for, from and against any
and all actions, suits, losses, claims, damages, penalties, liabilities and
expenses of any kind or nature (including reasonable legal expenses), joint or
several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) the Transactions or any
related transaction contemplated thereby (including, without limitation, the
execution and delivery of this Backstop Facility Commitment Letter and the Loan
Documents and the closing of the Transactions) or (b) the use or the
contemplated use of the proceeds of the Backstop Facility, and will reimburse
each Indemnified Party for all out-of-pocket expenses (including attorneys’
fees, expenses and charges) (collectively, “Losses”) within 10 business days of
demand therefor. In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by you,
your equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. You also agree that no
Indemnified Party will have any liability (whether direct or indirect, in
contract or tort, or otherwise) to you or your affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent such liability to you is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (i) such
Indemnified Party’s own gross negligence or willful misconduct or (ii) a
material breach of the funding obligations of such Indemnified Party under this
Commitment Letter. Notwithstanding anything to the contrary contained herein or
in the Backstop Facility Term Sheet, you shall in no event be required to
indemnify or reimburse any Indemnified Party for any Losses to the extent
resulting primarily from (1) the gross negligence, bad faith or willful
misconduct of such Indemnified Party (or any of its controlled affiliates and
controlling persons and its and their respective officers, directors, employees,
agents, advisors and other representatives of such Indemnified Party
(collectively, “related persons”), or a material breach of the funding
obligations of such Indemnified Party under this Backstop Facility Commitment
Letter, in each case, as determined by a court of competent jurisdiction in a
final non-appealable judgment, or (2) disputes solely among Indemnified Parties
(or their related persons) that do not involve or arise from an act or omission
by you or your affiliate or any claims against any Indemnified Party in its
capacity or in fulfilling its role as an agent or arranger. No Indemnified Party
will be liable for any indirect, consequential, special or punitive damages in
connection with this Backstop Facility Commitment Letter, the Backstop Facility
Fee Letter, the Loan Documents or any other element of the Transactions. No
Indemnified Party will be liable to you, your affiliates or any other person for
any damages arising from the use by others of Informational Materials or other
materials obtained by Electronic Means. You shall not, without the prior written
consent of each Indemnified Party affected thereby, settle any threatened or
pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such settlement (x) includes a
full and unconditional release of all liabilities arising out of such claim or
action against such Indemnified Party, (y) does not include any statement as to
or an admission of fault, culpability or failure to act by or on behalf of such
Indemnified Party and (z) requires no action on the part of the Indemnified
Party other than its consent.

 

PAGE 6



--------------------------------------------------------------------------------

7. Expenses. In addition to your obligations set forth in section 6 above, but
only to the extent required by and subject in all respects to the Backstop
Facility Fee Letter, you agree to reimburse each of the Commitment Parties,
within 10 business days of demand therefor, for all reasonable and documented
out-of-pocket costs and expenses of the Commitment Parties (including, but not
limited to, the reasonable fees, disbursements and other charges of Jones Day,
as counsel to the Lead Arranger and the Administrative Agent), including,
without limitation, reasonable legal fees and expenses, due diligence expenses
and all printing, reproduction, document delivery, travel, CUSIP, SyndTrak and
communication costs, incurred in connection with the syndication and execution
of the Backstop Facility and the preparation, review, negotiation, execution,
delivery and enforcement of this Backstop Facility Commitment Letter, the
Backstop Facility Fee Letter, the Loan Documents regardless of whether the
Closing Date occurs.

8. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Backstop Facility Fee Letter on the terms and subject to the
conditions set forth therein.

9. Confidentiality.

(a) This Backstop Facility Commitment Letter and the Backstop Facility Fee
Letter (collectively, the “Commitment Documents”) and the existence and contents
hereof and thereof shall be confidential and may not be disclosed, directly or
indirectly, by you in whole or in part to any person without our prior written
consent, except for disclosure (i) hereof or thereof on a confidential basis to
your directors, officers, employees, accountants, attorneys and other
professional advisors for the purpose of evaluating, negotiating or entering
into the Transactions who have been advised of their obligation to maintain the
confidentiality of the Commitment Documents, (ii) as otherwise required by law
(in which case, you agree, to the extent permitted by law, to inform us promptly
in advance thereof), (iii) the Commitment Documents on a confidential basis to
the board of directors, officers and advisors of the Sellers in connection with
their consideration of the Acquisition (provided that any information relating
to pricing, fees and expenses has been redacted in a manner reasonably
acceptable to us), (iv) this Backstop Facility Commitment Letter, but not the
Backstop Facility Fee Letter, in any required filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, (v) the Backstop Facility Term Sheet to any ratings agency in
connection with the Transactions, (vi) the Backstop Facility Term Sheet (or the
terms set forth therein) in any offering memoranda relating to any issuance and
sale by the Borrower of unsecured notes in a public offering or in a Rule 144A
or other private placement; (vii) as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Acquisition and the other transactions contemplated
thereby to the extent customary or required in any public release or filing
relating to the Acquisition and the other transactions contemplated thereby, and
(viii) with our prior written consent. The Commitment Parties shall be permitted
to use information related to the syndication and arrangement of the Backstop
Facility (including your name and company logo) in connection with obtaining a
CUSIP number, marketing, press releases or other transactional announcements or
updates provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions reasonably requested by you. Prior to the
Closing Date, the Commitment Parties shall have the right to review and approve
any public announcement or public filing made by you or your respective
representatives relating to the Backstop Facility or to any of the Commitment
Parties in connection therewith, before any such announcement or filing is made.

(b) The Commitment Parties shall use all confidential information provided to
them by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from

 

PAGE 7



--------------------------------------------------------------------------------

disclosing any such information (i) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case the Commitment Parties agree to inform you promptly thereof prior to such
disclosure to the extent not prohibited by law, rule or regulation), (ii) upon
the request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates (including without
limitation in the course of inspections, examinations or inquiries by federal or
state government agencies, regulatory agencies, self-regulatory agencies and
rating agencies), (iii) to the extent that such information becomes publicly
available other than by reason of disclosure in violation of this agreement by
the Commitment Parties, (iv) to the Commitment Parties’ affiliates, and the
Commitment Parties’ and their affiliates’ employees, officers, directors, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (v) for purposes of establishing any
defense available under state and federal securities laws including without
limitation a “due diligence” defense, (vi) to the extent that such information
is or was received by the Commitment Parties from a third party that is not to
the Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to potential Lenders, participants or assignees who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph or as otherwise reasonably acceptable to you and each
Commitment Party, including as may be agreed in any confidential information
memorandum or other marketing material) or (ix) with our prior written consent.
Notwithstanding anything to the contrary, this paragraph shall cease to apply on
the earlier of the Closing Date (in which case the confidentiality obligations
set forth in this paragraph shall be superseded by the provisions of the Loan
Documents in accordance with section 12 of this Backstop Facility Commitment
Letter) and one year following the date on which this Backstop Facility
Commitment Letter has been accepted by you.

(c) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each of them is required to obtain, verify and record
information that identifies you and any additional Loan Parties, which
information includes your and their respective names, addresses, tax
identification numbers and other information that will allow the Commitment
Parties and the other Lenders to identify you and such other parties in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.

10. Other Services.

(a) Nothing contained herein shall limit or preclude the Commitment Parties or
any of their affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you or any of your affiliates, or any other
party that may have interests different than or adverse to such parties.

(b) You acknowledge that the Lead Arranger and its affiliates (the term “Lead
Arranger” as used in this section being understood to include such affiliates)
(i) may be providing debt financing, equity capital or other services (including
financial advisory services) to other entities and persons with which you, the
Sellers or your or their respective affiliates may have conflicting interests
regarding the Transactions and otherwise, (ii) may act, without violation of its
contractual obligations to you, as it deems appropriate with respect to such
other entities or persons, and (iii) have no obligation in connection with the
Transactions to use, or to furnish to you, the Sellers or your or their
respective affiliates or subsidiaries, confidential information obtained from
other entities or persons.

 

PAGE 8



--------------------------------------------------------------------------------

(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Backstop Facility and any related arranging or other
services contemplated in this Backstop Facility Commitment Letter constitute an
arm’s-length commercial transaction between you and your affiliates, on the one
hand, and the Commitment Parties, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the Transactions, (ii) in connection with the process leading to
the Transactions, each of the Commitment Parties is and has been acting solely
as a principal and not as a financial advisor, agent or fiduciary, for you, the
Borrower, the Sellers or any of your or their respective management, affiliates,
equity holders, directors, officers, employees, creditors or any other party,
(iii) no Commitment Party or any affiliate thereof has assumed or will assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the Transactions or the process leading thereto
(irrespective of whether any Commitment Party or any of its affiliates has
advised or is currently advising you or your affiliates or the Sellers or their
affiliates on other matters) and no Commitment Party has any obligation to you
or your affiliates with respect to the Transactions except those obligations
expressly set forth in the Commitment Documents, (iv) the Commitment Parties and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates and no
Commitment Party shall have any obligation to disclose any of such interests,
and (v) no Commitment Party has provided any legal, accounting, regulatory or
tax advice with respect to any of the Transactions and you have consulted your
own legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate. You hereby waive and release, to the fullest extent permitted by
law, any claims that you may have against any Commitment Party or any of their
respective affiliates with respect to any breach or alleged breach of agency,
fiduciary duty or conflict of interest.

11. Acceptance/Expiration of Commitments.

(a) This Backstop Facility Commitment Letter and the Commitment of Wells Fargo
Bank and the undertakings of Wells Fargo Securities set forth herein shall
automatically terminate at 5:00 p.m. (Eastern Time) on December 8, 2014 (the
“Acceptance Deadline”), without further action or notice unless signed
counterparts of this Backstop Facility Commitment Letter and the Backstop
Facility Fee Letter shall have been delivered to Wells Fargo Bank by such time
to the attention of J. Derek Evans, Senior Vice President, 1800 Century Park
East, 12th Floor, Los Angeles, CA 90067; email: evansdj@wellsfargo.com;
telephone: (310) 789-8931.

(b) In the event this Backstop Facility Commitment Letter is accepted by you as
provided above, the Commitment and agreements of Wells Fargo Bank and the
undertakings of Wells Fargo Securities set forth herein will automatically
terminate (the date of such termination, the “Commitment Termination Date”)
without further action or notice upon the earliest to occur of (i) consummation
of the Acquisition (with or without the use of the Backstop Facility),
(ii) termination of the Purchase Agreement, (iii) the “Outside Date” (including
as may be extended pursuant to the terms of the Purchase Agreement (as defined
in the Purchase Agreement), (iv) receipt of the Existing Credit Agreement
Consent and (v) 5:00 p.m. (Eastern Time) on the 210th day to occur after the
date of your acceptance of this Backstop Facility Commitment Letter, if the
Closing Date shall not have occurred by such time.

12. Survival. The sections of this Backstop Facility Commitment Letter and the
Backstop Facility Fee Letter relating to Indemnification, Expenses,
Confidentiality, Other Services, Survival and Governing Law shall survive any
termination or expiration of this Backstop Facility Commitment Letter, the
Commitment or the undertakings of Wells Fargo Securities set forth herein
(regardless of whether definitive Loan Documents are executed and delivered),
and the sections relating to Syndication and Information shall survive until the
completion of the syndication of the Backstop Facility; provided that your
obligations under this Backstop Facility Commitment Letter (other than your
obligations with

 

PAGE 9



--------------------------------------------------------------------------------

respect to the sections of this Backstop Facility Commitment Letter relating to
Syndication, Confidentiality, Other Services, Survival and Governing Law) shall
be superseded by the provisions of the Loan Documents upon the initial funding
thereunder.

13. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION. THIS BACKSTOP
FACILITY COMMITMENT LETTER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED HERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (X) WHETHER
ANY SPECIFIED PURCHASE AGREEMENT REPRESENTATIONS HAVE BEEN BREACHED AND
(Y) WHETHER A TARGET PROPERTY MATERIAL ADVERSE EFFECT (AS DEFINED IN THE
CONDITIONS ANNEX) HAS OCCURRED, SHALL, IN EACH CASE BE GOVERNED BY THE LAWS OF
THE STATE OF MARYLAND. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS BACKSTOP FACILITY COMMITMENT
LETTER. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING IN RESPECT OF
THIS BACKSTOP FACILITY COMMITMENT LETTER OR ANY OF THE MATTERS CONTEMPLATED
HEREBY, THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE BOROUGH OF
MANHATTAN, AND IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING
OF VENUE OF SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM
THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
THE PARTIES HERETO HEREBY AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY REGISTERED MAIL ADDRESSED TO YOU OR EACH OF THE COMMITMENT PARTIES
WILL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR
PROCEEDING RELATING TO ANY SUCH DISPUTE. A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING MAY BE ENFORCED IN ANY OTHER COURTS WITH JURISDICTION OVER YOU OR
EACH OF THE COMMITMENT PARTIES.

14. Miscellaneous. This Backstop Facility Commitment Letter and the Backstop
Facility Fee Letter embody the entire agreement among the Commitment Parties and
you and your affiliates with respect to the specific matters set forth herein
and therein and supersede all prior agreements and understandings relating to
the subject matter hereof. No person has been authorized by any of the
Commitment Parties to make any verbal or written statements inconsistent with
this Backstop Facility Commitment Letter or the Backstop Facility Fee Letter.
This Backstop Facility Commitment Letter and the Backstop Facility Fee Letter
shall not be assignable by you without the prior written consent of the
Commitment Parties, and any purported assignment without such consent shall be
void. This Backstop Facility Commitment Letter and the Backstop Facility Fee
Letter are not intended to benefit or create any rights in favor of any person
other than the parties hereto, the Lenders and, with respect to indemnification,
each Indemnified Party. This Backstop Facility Commitment Letter and the
Backstop Facility Fee Letter may be executed in separate counterparts and
delivery of an executed signature page of this Backstop Facility Commitment
Letter and the Backstop Facility Fee Letter by facsimile or electronic mail
shall be effective as delivery of manually executed counterpart hereof; provided
that, upon the request of any party hereto, such facsimile transmission or
electronic mail transmission shall be promptly followed by the original thereof.
This Backstop Facility Commitment Letter and the Backstop Facility Fee Letter
may only be amended, modified or superseded by an agreement in writing signed by
each of you and the Commitment Parties.

[Signature Pages Follow]

 

PAGE 10



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Backstop Facility
Commitment Letter and returning it to the Lead Arranger, together with executed
counterparts of the Backstop Facility Fee Letter, by no later than the
Acceptance Deadline.

 

Sincerely, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ J. DEREK EVANS

  Name:   J. Derek Evans   Title:   Senior Vice President WELLS FARGO
SECURITIES, LLC By:  

/s/ AMIT V. KHIMJI

  Name:   Amit V. Khimji   Title:   Managing Director

 

Signature page to Project Redwood Backstop Commitment Letter



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first above written:

HUDSON PACIFIC PROPERTIES, INC.,

a Maryland corporation

By:  

/s/ MARK T. LAMMAS

Name:   Mark T. Lammas Title:   Chief Financial Officer and Treasurer

HUDSON PACIFIC PROPERTIES, L.P.,

a Maryland limited partnership

  By:   Hudson Pacific Properties, Inc.   a Maryland corporation,   its general
partner     By:  

/s/ MARK T. LAMMAS

    Name:   Mark T. Lammas     Title:   Chief Financial Officer and Treasurer

 

Signature page to Project Redwood Backstop Commitment Letter



--------------------------------------------------------------------------------

 

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

Project Redwood

a $450.0 Million Senior Unsecured Backstop Facility

 

 

 

BORROWER:    Hudson Pacific Properties, L.P., a Maryland limited partnership
(the “Borrower”). GUARANTORS:    Hudson Pacific Properties, Inc., a Maryland
corporation (“Hudson REIT”), and any subsidiary of Hudson REIT that is required
to provide a guaranty from time to time under the Existing Credit Agreement
(defined below) (each a “Guarantor” and collectively, the “Guarantors”; together
with the Borrower, collectively, the “Loan Parties”); provided, however, that
such subsidiaries will not be required to guaranty payment under the Backstop
Facility (defined below) for so long as (a) Borrower obtains and thereafter
maintains a rating of BBB- or higher from S&P, or Baa3 or higher from Moody’s
(either of the foregoing, an “Investment Grade Rating”), and (b) any such
subsidiary has not provided a guaranty to any other creditor. RECOURSE:    The
Backstop Facility shall be full recourse to the Borrower and the Guarantors.
SOLE LEAD ARRANGER AND SOLE BOOK RUNNER:    Wells Fargo Securities, LLC (“Wells
Fargo Securities”; and in such capacity, the “Lead Arranger”). ADMINISTRATIVE
AGENT:    Wells Fargo Bank, National Association (“Wells Fargo Bank”; and in
such capacity, the “Administrative Agent”). LENDERS:    A syndicate of lenders
(including Wells Fargo Bank) acceptable to Lead Arranger and Administrative
Agent and determined in consultation with the Borrower (the “Lenders”).
FACILITY:    An up to $450.0 million unsecured backstop credit facility (the
“Backstop Facility”), consisting of an up to $300.0 million revolving facility
and an up to $150.0 million term loan facility. The Backstop Facility will be
available on and after the date on which the Backstop Facility is closed (such
date, the “Closing Date”). The Backstop Facility will include (i) a swing line

 

 

Annex A – Backstop Facility Term Sheet



--------------------------------------------------------------------------------

 

 

   facility of up to $45,000,000, to be provided solely by Wells Fargo, and (ii)
a letter of credit facility of up to $25,000,000. Subject to the terms of the
Backstop Facility documents, the Borrower may borrow, repay and reborrow amounts
under the revolving portion of the Backstop Facility. Unused commitments under
the credit facility may be reduced at any time, in whole or in part, at the
option of the Borrower, upon notice and in minimum principal amounts and in
multiples to be agreed upon, without premium or penalty (except LIBOR breakage
costs). SWINGLINE:    Swing loans will be available from Wells Fargo on the same
basis as the Existing Credit Agreement. MATURITY DATE:    364 days from the
Closing Date. LETTERS OF CREDIT:    Letters of Credit will be available on the
same basis as the Existing Credit Agreement. Any existing Letters of Credit
issued under the Existing Credit Agreement will be deemed to be issued under the
Backstop Facility as of the Closing Date. PURPOSE:    The proceeds of the
Backstop Facility will be applied, first, to repay all outstanding amounts under
the Amended and Restated Credit Agreement, dated as of September 23, 2014, by
and among the Borrower, the lenders parties thereto and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and an Issuing
Bank, and the other agents parties thereto (as amended or otherwise modified
from time to time, the “Existing Credit Agreement”), and thereafter are to be
used for pre-development costs, development costs, acquisitions, working
capital, equity investments, capital expenditures, repayment of indebtedness,
amortization payments on debt, and other general corporate purposes. INTEREST
RATE:    Same as documented in the Existing Credit Agreement. FACILITY FEES:   
The Borrower shall pay the Lenders under the revolving portion of the Backstop
Facility an annual fee equal to the daily aggregate amount of the revolving
portion of the Backstop Facility (whether or not utilized) times a rate per
annum equal to the applicable facility fee set forth in the Existing Credit
Agreement. DURATION FEE:    If the commitments under the Backstop Facility, or
any portion thereof, remain in place on any of the dates specified below (the
“Payment Dates”), Borrower shall pay to Administrative Agent, for the benefit of
the Lenders, a duration fee on each such Payment Date (each, a “Duration Fee”)
in an amount equal to (i) the applicable percentage corresponding to such
Payment Date multiplied by (ii) the aggregate commitment amount of the

 

 



--------------------------------------------------------------------------------

 

 

   Backstop Facility on such Payment Date. Each such Duration Fee shall be fully
earned and will be due and payable on the Payment Date applicable thereto.

 

Payment Date

   Applicable
Percentage  

90 days following Backstop Facility closing date

     0.35 % 

180 days following Backstop Facility closing date

     0.50 % 

270 days following Backstop Facility closing date

     0.50 % 

 

DOCUMENTATION:    The documentation for the Backstop Facility will include,
among other items a credit agreement (the “Credit Agreement”) and guarantees
(collectively, together with such other agreements and instruments required in
connection therewith, the “Loan Documents”), all of which shall be in
substantially the same form as the Existing Credit Agreement and the other loan
documents executed in connection therewith, but modified to reflect the terms
and conditions set forth in the Term Sheet and the nature of the Backstop
Facility as a 364-day facility and as otherwise mutually agreed. The provisions
of this paragraph are referred to as the “Documentation Principles.”
REPRESENTATIONS, WARRANTIES, COVENANTS, EVENTS OF DEFAULT:   

Same as documented in the Existing Credit Agreement, including, without
limitation, definitions and financial covenants, except as modified below and as
otherwise modified as appropriate and reasonably necessary to reflect the terms
and conditions set forth herein and to take into account the Transactions.

 

1. Ratio of Secured Recourse Indebtedness to Total Asset Value. The Borrower
shall not permit the ratio of (i) Secured Recourse Indebtedness of Hudson REIT
and its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates), to (ii) Total Asset Value to
exceed 0.10 to 1.00 at any time. “Secured Recourse Indebtedness” means Secured
Indebtedness that is also Recourse Indebtedness (each such term as defined in
the Existing Credit Agreement).

 

2. Eligible Properties. The Target Properties listed on Exhibit A attached
hereto shall be deemed “Eligible Properties” notwithstanding the requirements of
the definition thereof in the Existing Credit Agreement.

 

3. Negative Pledge. The negative pledge shall expressly exclude existing
unencumbered pool properties under the documentation for the Bridge Facility.

 

 



--------------------------------------------------------------------------------

 

 

  

4. Restrictions on Intercompany Transfers. The restrictions on distributions and
other inter-company transfers shall be revised to expressly permit such
restrictions under the documentation for the Bridge Facility.

 

5. Unencumbered Asset Value. The 20% limitation on the maximum amount of the
Unencumbered Asset Value attributable to Ground Leases shall not apply to the
Target Properties that are Ground Leases.

 

6. Occupancy Rate. Section 4.1(d) of the Existing Credit Agreement shall not
apply to the Target Properties; provided, however, that no Unimproved Land shall
be included in the Unencumbered Pool.

CONDITIONS PRECEDENT:   

The conditions precedent to the availability to the Backstop Facility on the
Closing Date shall only be those set forth in the Conditions Annex attached to
the Bridge Facility Commitment Letter, subject in all respects to the Limited
Conditionality Provision.

 

After the Closing Date, loans and letters of credit under the Backstop Facility
shall be subject to the same conditions precedent as are set forth in Section
6.2 of the Existing Credit Agreement.

INDEMNIFICATION:    Subject to the limitations in Section 6 of the Backstop
Facility Commitment Letter, the Borrower shall indemnify the Administrative
Agent, Lenders, and their respective affiliates, partners, shareholders,
directors, officers, employees, agents, counsel, other advisors and
representatives (each, an “Indemnitee”) for, from and against all losses, costs,
claims, damages, penalties, judgments, liabilities, deficiencies and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not such Indemnitee is a party thereto), which any of them
may pay or incur arising out of or relating to the Credit Agreement, the other
Loan Documents, the transactions contemplated thereby (including the
Transactions) or the direct or indirect application or proposed application of
the proceeds of any advance thereunder, except that the foregoing indemnity
shall not apply to an Indemnitee to the extent that any losses, claims, etc. are
the result of such Indemnitee’s gross negligence, bad faith or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction. EXPENSES:    Borrower shall pay on demand all costs,
expenses and fees in connection with the Backstop Facility, and the other
transactions

 

 



--------------------------------------------------------------------------------

 

 

   contemplated hereunder, including, without limitation, all reasonable fees
and expenses for Administrative Agent’s consultants and counsel, whether or not
the Loan Documents are executed or the Backstop Facility is funded (subject to
any limitations set forth in the Fee Letter). GOVERNING LAW AND EXCLUSIVE
JURISDICTION:    The Loan Documents shall be governed by the laws of the State
of New York and the parties thereto will submit to the exclusive jurisdiction of
the state or federal courts therein.

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT A

TARGET PROPERTIES

 

1.   

1740 Technology Drive

San Jose, CA

2.   

2180 Sand Hill Rd.

Menlo Park, CA

3.   

333 Twin Dolphin Plaza

333 Twin Dolphin Drive

Redwood City, CA

4.   

555 Twin Dolphin Plaza

555 Twin Dolphin Drive

Redwood City, CA

5.   

Bay Park Plaza

555 & 557 Airport Blvd.

Burlingame, CA

6.   

Bayhill Office Center (4-7)

4 – 1111 Bayhill Dr.

5 – 950 Elm Ave.

6 – 1100 Grundy Lane

7 – 999 & 1001 Bayhill Dr.

San Bruno, CA

7.   

Campus Center at McCarthy Ranch – vacant land (Parcel 4)

Milpitas, CA

8.   

Campus Center at McCarthy Ranch

115, 135 & 155 N. McCarthy Blvd.

Milpitas, CA

9.   

Embarcadero Place

2100, 2200, 2300 & 2400 Geng Road

Palo Alto, CA

10.   

Gateway Office I, II & III

Gateway I – 2001 Gateway Place

Gateway IIA – 2055 Gateway Place

Gateway IIB – 2077 Gateway Place

Gateway IIC – 2099 Gateway Place

Gateway III – 2033 Gateway Place

Garage – 2005 Gateway Place

Garage – 2045 Gateway Place

San Jose, CA

11.   

Metro Center

919 E. Hillsdale Blvd.

Lot 9 (vacant parcel)

Foster City, CA

12.   

Metro Plaza

25, 101 & 181 Metro Drive

 

San Jose, CA

13.   

One Bay Plaza

1350 Bayshore Highway

Burlingame, CA

14.   

Patrick Henry Drive

3055 Patrick Henry Dr.

Santa Clara, CA

 

 



--------------------------------------------------------------------------------

 

 

15.   

Peninsula Office Park 1, 3, 4, 5, 6, 8 & 9

Building 1: 2988 Campus Drive

 

Building 3: 2800 Campus Drive

 

Building 4: 2655 Campus Drive

 

Building 5: 2755 Campus Drive

 

Building 6: 2600 Campus Drive

 

Building 8: 2929 Campus Drive

 

Building 9: 2955 Campus Drive

San Mateo, CA

16.   

Shorebreeze I & II

Shorebreeze I: 275 Shoreline Dr.

 

Shorebreeze II: 255 Shoreline Dr.

Redwood City, CA

17.   

Skyport land

Parcel 4 – 1601 Technology Dr.

San Jose, CA

18.   

Skyport Plaza I

1700 Technology Dr. (tower 1)

1650 Technology Dr. (tower 2)

50 & 90 Skyport Dr. (retail)

1602 Technology Dr. (garage)

1652 Technology Dr. (garage)

San Jose, CA

19.   

Skyway Landing I & II

I: 959 Skyway Rd.

II: 999 Skyway Rd.

Hangar: 955 Skyway Rd.

San Carlos, CA

20.   

The Concourse I, II, III, IV, V & VI

The Concourse Garage I & II

The Concourse – retail

224 & 226 Airport Parkway

 

1731, 1735, 1741 & 1745 Technology Drive

 

1757-1759 Technology Drive (retail)

 

San Jose, CA

21.   

Towers at Shores Center

201 & 203 Redwood Shores Parkway

205 Redwood Shores Parkway (garage)

Redwood City, CA

22.   

3400 Hillview (f/k/a Xerox Campus)

Palo Alto, CA

23.   

Clocktower Square

600, 620, 630 & 660 Hansen Way

Palo Alto, CA

24.   

Foothill Research Center

4001, 4005, 4009 & 4015 Miranda

Palo Alto, CA

25.   

Lockheed

3176 Porter

Palo Alto, CA

 

 



--------------------------------------------------------------------------------

 

 

26.   

Metro Center

950 Tower Lane (Metro Center Tower)

939 & 977 E. Hillsdale Blvd. (Metro Center Retail)

989 E. Hillsdale Blvd.

Foster City, CA

27.   

Page Mill Center

1500, 1510, 1520 & 1530 Page Mill Road

 

Palo Alto, CA

28.   

Palo Alto Square

3000 El Camino Real

 

(6 bldgs. at this address – Palo Alto Square One-Six)

Palo Alto, CA

29.   

Techmart Commerce Center

5201 Great America Parkway

Santa Clara, CA

 

 



--------------------------------------------------------------------------------

 

 

ANNEX B

CONDITIONS ANNEX

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Backstop Facility Commitment Letter to which this Annex is
attached or in Annex A to the Backstop Facility Commitment Letter

Closing and the making of the extensions of credit under the Backstop Facility
will be subject solely to the satisfaction of the following conditions
precedent:

1. Subject to the Documentation Principles, the Loan Documents, which shall be
consistent, in each case, with the terms and conditions set forth in the
Commitment Documents and otherwise reasonably satisfactory to the Administrative
Agent, the Lead Arranger and the Borrower, will have been fully-executed and
delivered to the Lead Arranger.

2. The Administrative Agent shall have received customary and reasonably
satisfactory legal opinions (including, without limitation, opinions of special
counsel and local counsel as may be reasonably requested by the Administrative
Agent), evidence of authorization, organizational documents, good standing
certificates (with respect to the applicable jurisdiction of incorporation or
organization of each Loan Party), officer’s certificate and a solvency
certificate from the chief financial officer of the Borrower (in the form of
Annex C attached hereto).

3. All required equity holder and board of directors (or comparable entity
management body) authorizations shall have been obtained and shall be in full
force and effect.

4. Since the date of the Purchase Agreement, there shall have been no change,
event, occurrence or circumstance that has had or would reasonably be expected
to have a Target Property Material Adverse Effect (as hereinafter defined) that
would result in a failure of a condition precedent to your obligation to
consummate the Acquisition under the Purchase Agreement. As used herein, “Target
Property Material Adverse Effect” means any change, effect, development,
circumstance, condition, state of facts, event or occurrence (each, an “Effect”)
that, individually or in the aggregate, has had, or would reasonably be expected
to have, a material adverse effect on the Portfolio, taken as a whole; provided,
however, that no Effects resulting or arising from the following shall be deemed
to constitute a Target Property Material Adverse Effect or shall be taken into
account when determining whether a Target Property Material Adverse Effect has
occurred or is reasonably likely to exist or occur: (i) any Target Property
becoming an Eliminated Target Property (as defined in the Purchase Agreement)
pursuant to the terms of the Purchase Agreement; (ii) any changes in general
United States or global political, regulatory or economic conditions, or the
capital, financial or securities markets, including changes in interest rates,
to the extent that such Effects do not disproportionately have a greater adverse
impact on the Sellers, taken as a whole, relative to other similarly situated
participants in the industries in which the Sellers operate generally, (iii) any
changes generally affecting the industries or markets in which the Sellers
operate to the extent that such changes do not disproportionately have a greater
adverse impact on the Sellers, taken as a whole, relative to other similarly
situated participants in the industries in which the Sellers operate generally,
(iv) any changes after the date hereof in GAAP (or any interpretation thereof in
accordance with the Financial Accounting Standards Board Statements of Financial
Accounting Standards and Interpretations) to the extent that such changes do not
disproportionately have a greater adverse impact on the Sellers, taken as a
whole, relative to other similarly situated participants in the industries in
which the Sellers operate generally, (v) any adoption, implementation,
promulgation, repeal, modification, amendment, reinterpretation, change or
proposal of any applicable statute, code, rule, regulation, order, ordinance,
judgment or decree or other pronouncement of any Governmental Entity (as defined
below) having the effect of law (each a “Law”) of or by any court, arbitral
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency, whether foreign, federal, state, local or
supranational (each, a “Governmental Entity”) after the date hereof to the
extent

 

 



--------------------------------------------------------------------------------

 

 

that such adoption, implementation, promulgation, repeal, modification,
amendment, reinterpretation, change or proposal does not disproportionately have
a greater adverse impact on the Sellers, taken as a whole, relative to other
similarly situated participants in the industries in which the Sellers operate
generally, (vi) any actions taken, or the failure to take any action, if such
action or failure to take action is at the written request or with the prior
written consent of the Borrower, (vii) any Effect attributable to the
negotiation, execution, announcement or other public disclosure or performance
of the Purchase Agreement and the Transactions (as defined in the Purchase
Agreement) or the impact of such negotiation, execution, announcement,
disclosure or performance on relationships, contractual or otherwise, with
customers, suppliers, tenants, lenders, employees, unions, licensors, joint
venture partners or other persons with business relationships with Sellers, or
any action by a Governmental Entity or any litigation, claim, action, suit,
arbitration, alternative dispute resolution action, order, decree, writ,
injunction, government investigation, proceeding or any other judicial or
administrative proceeding, in Law or equity or dispute brought or threatened out
of or relating from such negotiation, execution, announcement, disclosure or
performance (provided that this clause (vii) shall not apply with respect to
Section 4.3 of the Purchase Agreement), (viii) any failure by the Sellers to
meet any internal projections, estimates or expectations of the Portfolio’s
revenue, earnings or other financial performance or results of operations for
any period, in and of itself, or any failure by the Sellers to meet its internal
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations, in and of itself (it being understood that
the facts or occurrences giving rise or contributing to such failure that are
not otherwise excluded from the definition of a “Target Property Material
Adverse Effect” may be taken into account, unless such fact or occurrence is
otherwise excluded from this definition), (ix) any Effects after the date hereof
arising out of changes in geopolitical conditions, acts of terrorism, civil
disobedience or sabotage, the commencement, continuation or escalation of a war,
acts of armed hostility, weather conditions or other force majeure events,
including any material worsening of such conditions threatened or existing as of
the date of the Purchase Agreement to the extent that such changes do not
disproportionately have a greater adverse impact on the Sellers, taken as a
whole, relative to other similarly situated participants in the industries in
which the Sellers operate generally, and (x) any disclosure by the Parent or its
subsidiaries regarding its plans with regard to the conduct of the Portfolio
following the Closing Date.

5. The Purchase Agreement and the disclosure schedules and exhibits thereto
shall be reasonably satisfactory to the Lead Arranger (the Lead Arranger
acknowledges and agrees that the copy of the Asset Purchase Agreement among the
sellers named therein (the “Sellers”), the Parent, and the Borrower delivered to
the Lead Arranger on December 6, 2014, at 4:45 pm Pacific Time (including the
versions of the exhibits and schedules thereto most recently delivered prior
thereto) (collectively, the “Purchase Agreement”) has been reviewed by and is
satisfactory to the Lead Arranger). The Acquisition shall have been or shall be,
substantially simultaneously with the initial borrowing, consummated in
accordance with the terms of the Purchase Agreement without giving effect to any
amendments, modifications, supplements, waivers or consents by the Borrower or
any of its affiliates thereto that are materially adverse to the interests of
the Commitment Parties and not approved by the Lead Arranger (which approval
shall not be unreasonably withheld, conditioned or delayed); provided that each
of the following shall not be deemed to be materially adverse to the interests
of the Commitment Parties: (A) any increase in the aggregate consideration
funded with equity shall not be deemed to be materially adverse to the interests
of the Commitment Parties (so long as after giving effect to such increase the
Sellers and their affiliates do not own, directly or directly, 50% or more of
the aggregate equity interests of the Parent and its subsidiaries); (B) subject
to your obligations set forth under the section in the Bridge Facility Term
Sheet titled “Commitment Reductions”, any increase in the aggregate
consideration funded with cash (including pursuant to Section 1.3 of the
Purchase Agreement) shall not be deemed to be materially adverse to the
interests of the Commitment Parties; (C) any change in the aggregate
consideration pursuant to the terms of the Purchase Agreement, including as a
result of (i) a Ground Lease Trigger Event and (ii) any proration pursuant to
Section 1.7 of the Purchase Agreement, in each case, shall not be deemed to be
materially adverse to the interests of the Commitment Parties; and (D) any

 

 



--------------------------------------------------------------------------------

 

 

reduction in the aggregate consideration of not more than ten percent
(10%) (excluding any reduction contemplated by the foregoing clause (C));
provided, that in the case of this clause (D), to the extent that any such
reduction reduces the cash portion of the aggregate consideration, then the
aggregate amount of the commitment under the Bridge Facility shall be
automatically reduced by a proportionate amount. Except as set forth in the
proviso to the second sentence of this item 5, it is understood and agreed that
any change in the amount or form of the purchase price (other than pursuant to
the terms of the Purchase Agreement) shall be deemed to be materially adverse to
the interests of the Commitment Parties unless approved by the Lead Arranger in
writing.

6. Concurrently with the funding of the Backstop Facility, the Bridge Facility
shall have become fully effective on the terms and conditions set forth in the
Bridge Facility Commitment Letter.

7. The Lead Arranger shall have received:

(a) with respect to the Parent, (i) audited consolidated balance sheets and
related consolidated statements of income, shareholder’s equity and cash flows
for the three most recently completed fiscal years ended at least ninety
(90) days prior to the Closing Date and (ii) unaudited consolidated balance
sheets and related consolidated statements of income and cash flows for each
interim fiscal quarter (other than the fourth fiscal quarter) ended since the
last audited financial statements and at least forty-five (45) days prior to the
Closing Date; and

(b) projections prepared by management of balance sheets, income statements and
cashflow statements of the Parent and its subsidiaries, on a consolidated basis,
for the first four fiscal quarters after the Closing Date.

8. To the extent reasonably requested at least seven (7) business days prior to
the Closing Date, the Lead Arranger shall have received, at least two
(2) business days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

9. All fees and expenses due to the Commitment Parties, the Administrative
Agent, to the extent invoiced at least three (3) business days prior to the
Closing Date (except as otherwise reasonably agreed by the Borrower), required
to be paid on the Closing Date (including the fees and expenses of counsel for
the Lead Arranger and the Administrative Agent) will have been paid or will be
paid at the time of the initial funding of the Backstop Facility (which amounts
may be offset against the proceeds of the Backstop Facility).

10. Subject to the Limited Conditionality Provision, the Specified
Representations and the Specified Purchase Agreement Representations will be
true and correct in all material respects (or if qualified by materiality or
material adverse effect, in all respects).

 

 



--------------------------------------------------------------------------------

 

 

ANNEX C

FORM OF SOLVENCY CERTIFICATE

[ — ], 20    

This Solvency Certificate is being executed and delivered pursuant to Section
[ — ] of that certain [ — ] (the “Loan Agreement”); the terms defined therein
being used herein as therein defined.

I, [ — ], the [chief financial officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Loan Agreement.

I further certify, in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the [Transactions] and the incurrence of the
indebtedness and obligations being incurred in connection with the Loan
Agreement and the [Transactions], that, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the assets (at a fair
valuation) of the Borrower and its Subsidiaries, taken as a whole; (ii) the
capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business.

[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate in my capacity as
[chief financial officer/equivalent officer] of the Borrower on the date first
written above.

 

By:  

 

  Name:   Title:

 

 